Dear Ms. Jacob-Tucker:
You have requested an opinion of the Attorney General regarding the St. Charles Parish Council (Council) Chairman's right to make a motion at Council meetings. Your request has been assigned to me for research and reply.
St. Charles Parish is governed by a home rule charter which provides that "the parish council shall be vested with and shall exercise all legislative power in the Parish of St. Charles."1 The members of the Council are required to elect a Chairman from among their members.2
The Chairman of the Council is the presiding officer of the Council.3
Because the problem is procedural in nature and is not governed by any laws, the Parish Charter, or the Council Rules, we refer you to Robert's Rules of Order Newly Revised (RONR), which the Council has adopted as its procedural guide.4 The Chairman, as a member of the Council, has exactly the same rights and privileges as all other members have, including the right to make motions, speak in debate and to vote on all questions.5 The right to make a motion is implicit by virtue of the Chairman's membership in the Council. *Page 2 
Therefore, it is the opinion of this office that the Chairman of the Council has the right to make a motion at Council meetings. To deny the Chairman of this right would disenfranchise the Chairman and would also deny representation of the electorate which elected him.
Nonetheless, the role of the presiding officer is to objectively facilitate the meeting. Parliamentary procedure is followed by the presiding officer in order to keep the necessary appearance of impartiality and to help maintain an objective and impersonal approach, especially when serious divisions of opinions arise.6 Pursuant to RONR (10th ed.), p. 382, II. 16-20, the presiding officer should refrain from making motions or debating while presiding in order to maintain the appearance of impartiality. The presiding officer should relinquish the chair to the vice-chairman, or other member if the vice-chairman is unavailable, in order to participate in the debate.7 Finally, the presiding officer should not return to the chair until the pending main question has been disposed of, since he has shown his interest as far as that particular issue is concerned.8
Based on the foregoing, it is the opinion of this office that while the Chairman has the right to make a motion, he should refrain from making motions while presiding over the Council in order to maintain the appearance of impartiality. If the Chairman wishes to make a motion or participate in debate, he should relinquish the chair over to the Vice-Chairman or other council member and should not return to the chair until the pending main question has been disposed of.
We hope that this opinion has adequately addressed the legal issues you have raised. If our office can be of any further assistance, please do not hesitate to contact us.
With best regards,
JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
BY: _____________________ Erin C. Day Assistant Attorney General
JDC: ECD
1 St. Charles Parish Home Rule Charter Art. Ill Sec. 7(a).
2 St. Charles Parish Council Rules, Rule 6.
3 St. Charles Parish Council Rules, Rule 3.
4 St. Charles Parish Council Rules, Rule 18 states, "[t]he rules contained in the current edition of Robert's Rules of Order Newly Revised shall govern the Council in all cases to which they are applicable and in which they are not inconsistent with the special rules for this Council."
5 RONR (10th ed.), p. 382, II. 16-20.
6 RONR (10th ed.), p. 21, II. 31-34.
7 RONR (10th ed.), p. 383, II. 8-9.
8 Id.